        Case 1:18-cv-10225-MLW Document 588 Filed 05/19/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                    )
  LILIAN PAHOLA CALDERON JIMENEZ,                   )
  and LUIS GORDILLO, et al.,                        )
                                                    )
  Individually and on behalf of all others          )
  similarly situated,                               )
                                                    )    No. 1:18-cv-10225-MLW
                 Plaintiffs-Petitioners,            )
                                                    )
            v.                                      )
                                                    )
  PETE GAYNOR, et al.,                              )
                                                    )
                 Defendants-Respondents.            )
                                                    )


                                      JOINT STATUS REPORT

       On January 27, 2021, this Court ordered the parties to confer and report by May 22, 2021

on whether this case is settled or should be dismissed as moot, and further ordered that this case

is otherwise stayed. Dkt. No. 586. The parties have conferred, and report as follows:

       1.        The parties are continuing to engage in settlement discussions.

       2.        The parties respectfully request that the case remain stayed while settlement

discussions are ongoing. The parties jointly request the case remain stayed for 60 days, until

July 21, 2021, by which time the parties will file a subsequent report on the parties’ progress

regarding settlement.
       Case 1:18-cv-10225-MLW Document 588 Filed 05/19/21 Page 2 of 2




      Respectfully submitted this 19th day of May, 2021.

Counsel for the Respondents                     Counsel for the Petitioners

MERRICK B. GARLAND                              /s/ Allyson Slater
Attorney General                                Kevin S. Prussia (BBO # 666813)
                                                Jonathan A. Cox (BBO # 687810)
WILLIAM C. PEACHEY                              Allyson Slater (BBO #704545)
Director                                        Colleen M. McCullough (BBO # 696455)
Office of Immigration Litigation                Christina Luo (BBO # 705590)
                                                WILMER CUTLER PICKERING
ELIANIS N. PEREZ                                  HALE AND DORR LLP
Assistant Director                              60 State Street
                                                Boston, MA 02109
/s/ Mary L. Larakers                            Telephone: (617) 526-6000
MARY L. LARAKERS                                Facsimile: (617) 526-5000
(Texas Bar # 24093943)                          kevin.prussia@wilmerhale.com
Trial Attorney                                  jonathan.cox@wilmerhale.com
U.S. Department of Justice,                     allyson.slater@wilmerhale.com
Civil Division Office of Immigration            colleen.mccullough@wilmerhale.com
Litigation,                                     christina.luo@wilmerhale.com
District Court Section
P.O. Box 868, Ben Franklin Station              Adriana Lafaille (BBO # 680210)
Washington, DC 20044                            AMERICAN CIVIL LIBERTIES UNION
(202) 353-4419                                  FOUNDATION OF MASSACHUSETTS, INC.
(202) 305-7000 (facsimile)                      211 Congress Street
mary.l.larakers@usdoj.gov                       Boston, MA 02110
                                                (617) 482-3170

                                                Kathleen M. Gillespie (BBO # 661315)
                                                Attorney at Law
                                                6 White Pine Lane
                                                Lexington, MA 02421
                                                (339) 970-9283




                                            2
